Citation Nr: 0932957	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2006, a 
statement of the case was issued in October 2006, and a 
substantive appeal was received in November 2006.

In the August 2009 argument to the Board, the Veteran's 
representative stated that new evidence was also being 
submitted with the argument, and waived any right to initial 
RO consideration of the evidence.  The Board notes that no 
documents accompanied the Informal Hearing Presentation, but 
that various Internet articles were referenced in footnotes.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus is causally related to noise 
exposure during active military service.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
tinnitus, which he contends began during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Factual Background

In this case, the Veteran contends that he is entitled to 
service connection for tinnitus as a result of acoustic 
trauma experienced during active duty.  In the Veteran's 
October 2005 claim, he stated that tinnitus began in 1969.  
The Veteran's November 2006 substantive appeal also states 
that tinnitus began during service.  In October 2005, he 
reported that during service he was constantly exposed to 
helicopter engine noise and gun fire.  The Veteran's DD Form 
214 states that his military occupational specialty in 
service was as a helicopter repairman.  The Veteran contends 
that he also served as a gunner during service.  The 
Veteran's awards and decorations include multiple Air Medals.

In February 2006, a VA examination was administered in 
connection with this appeal.  The examiner reviewed the 
Veteran's claims file.  During this examination, the Veteran 
stated that the situations of greatest difficulty for him are 
hearing when a speaker is behind him, hearing the television, 
when the television is on, and when there is other noise.  
The Veteran reported that during service he was exposed 
artillery, blasts/explosions, helicopters, small arms, and 
large guns, and denied any civilian noise exposure.  The 
examiner determined tinnitus to be present.  The examiner 
reported that the Veteran stated his tinnitus first began 
approximately five years ago.  The examiner was unable to 
determine the etiology of tinnitus using current clinical 
technologies.  The examiner concluded that it was not likely 
that the Veteran's tinnitus was related to his military noise 
exposure, given the onset 30 years after discharge from 
service.

The Veteran submitted a private opinion, dated in July 2006, 
which stated that it was at least as likely as not that the 
Veteran's tinnitus was related to noise exposure in the 
military.  The doctor did not give any reasoning for reaching 
this conclusion.

In April 2007, VA received statements from the Veteran's 
spouse and one of his friends.  Both people reported that the 
Veteran has stated that he has ringing in his ears.

In the July 2009 argument to the Board, the Veteran's 
representative suggested that the examiner from the October 
2003 VA examination provided an inaccurate history of the 
onset of the Veteran's tinnitus, claiming that the Veteran 
stated his tinnitus worsened within the previous five years 
instead of began within the previous five years.



Analysis

The Board observes that the Veteran's DD Form 214 indicates 
that he served as a helicopter repairman and received 
numerous Air Medals.  The Veteran stated that during service 
he had constant exposure to noise.  The Board finds the 
Veteran's statements to be credible, and in light of the 
absence of any contradictory information in the record, the 
Board finds it reasonable to accept that the Veteran was 
exposed to significant acoustic trauma during service.

The Board notes that the February 2006 VA examination showed 
that the Veteran has been diagnosed with tinnitus.  The 
examiner concluded that it was not likely that the Veteran's 
tinnitus was related to his military noise exposure, given 
the onset of tinnitus 30 years after discharge.  However, the 
Veteran contends that he stated that his tinnitus increased 
in severity five years ago, not that its onset was five years 
ago.  The Board notes that the Veteran's original claim 
states that his tinnitus began in 1969, and his substantive 
appeal states that tinnitus began during service.

The Board finds the Veteran's lay statements regarding the 
date of onset of tinnitus and continuity of symptoms since 
service to be credible.  The Veteran's essential contention 
is that he was exposed to noise during service, and that he 
has had ringing in his ears since service.  The Veteran is 
competent to describe his exposure to loud sounds, and he is 
also competent to testify as to his experience of ringing in 
the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (providing that ringing in the ears is capable of lay 
observation).

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  However, the Veteran's 
statements were credible, and given the military 
documentation of his specialty, the Board finds that the 
Veteran incurred noise exposure during service.  With regard 
to a nexus to service, the Veteran's statements regarding the 
discovery of tinnitus during service are also credible.  
Finally, there is a medical opinion of record showing current 
tinnitus.  The Board is unable to find that the preponderance 
of the evidence is against the Veteran's claim for 
entitlement to service connection for tinnitus.  The 
available evidence appears to be at least in a state of 
equipoise regarding a nexus to service.  Consequently, the 
benefit-of-the-doubt rule applies, and service connection for 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).  The Board also notes that an RO 
letter in March 2006 informed the Veteran of the manner in 
which disability ratings and effective dates are assigned.  
Should the Veteran disagree with the RO's actions in this 
regard in effecting the grants of service connection, he may 
always initiate an appeal with a timely notice of 
disagreement.  


ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted to this extent. 


REMAND

Briefly, the Veteran contends that he is entitled to service 
connection for bilateral hearing loss as a result of acoustic 
trauma incurred during active duty.  As noted above, the 
Board concedes that the Veteran incurred noise exposure 
during service.

The Board notes that service department audiometric readings 
prior to October 31, 1967 must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units. 

In February 2006, a VA examination was administered in 
connection with this appeal.  The examiner reviewed the 
Veteran's claims file.  During this examination, the Veteran 
stated that the situations of greatest difficulty for him are 
hearing when a speaker is behind him, hearing the television, 
when the television is on, and when there is other noise.  
The Veteran reported that during service he was exposed 
artillery, blasts/explosions, helicopters, small arms, and 
large guns, and denied any civilian noise exposure.  The 
Veteran's word recognition scores using the Maryland CNC Test 
were 82 percent for the right ear and 86 percent for the left 
ear.

The audiological evaluation showed puretone thresholds, in 
decibels, as follows:

Hertz 	500	1000	2000	3000	4000
Right	20	25	60	70	80
Left	15	20	40	70	70

The results from the audiological examination show that the 
Veteran has a current hearing loss disability for VA purposes 
in both ears.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  The examiner concluded 
that it was not likely that the Veteran's bilateral hearing 
loss was related to his military service, given that the 
Veteran's audiological assessments from 1966, 1967, and 1969 
were still within normal limits according to VA standards 
(the examiner did note that the Veteran's right ear evidenced 
a mild hearing loss at 4000 Hertz during the 1969 
assessment).  

In reviewing the VA opinion, it is not clear that the 1966 
and 1967 audiometric readings were converted from ASA units 
to ISO units for purposes of the opinion.

The Veteran submitted a private opinion, dated in July 2006, 
which stated that it was at least as likely as not that the 
Veteran's hearing loss was related to noise exposure in the 
military.  However, the private examiner did not give any 
reasoning for reaching this conclusion.

The Board is thus left with two medical opinions which appear 
to be in adequate.  Further action is necessary to fully 
assist the Veteran. 

The Board notes at this point that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by 
the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a VA audiological examination to ascertain 
the nature and etiology of his claimed 
bilateral hearing loss.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported. 

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether any 
bilateral hearing loss identified is at 
least as likely as not (i.e., 50 percent 
or higher degree of probability) related 
to his active duty service or any incident 
therein.  The examiner should specifically 
discuss whether there is evidence of an 
upward shift in tested frequencies during 
service which might suggest development of 
hearing loss.  In doing so, the examiner 
should make clear that hearing tests 
results during service were converted from 
ASA units to ISO units as appropriate.  
All opinions and conclusions expressed 
must be supported by a complete rationale.

2.  After receiving the report of the VA 
examination, the RO should review the 
report to ensure compliance.  In the 
interest of avoiding further remand, if 
the opinion is not clear or is not 
supported by a rationale, the report 
should be returned to the examiner for an 
appropriate addendum.

3.  After completion of the above, the RO 
should review the record and determine if 
the claim can be granted.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


